OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN CORNYN




                                             August 7,2002



Mr. Felipe T. Alanis                                Opinion No. JC-0538
Commissioner of Education
Texas Education Agency                              Re: Whether a parent has an unrestricted right of
170 1 North Congress Avenue                         access to the school counseling records of his or
Austin, Texas 78701-1494                            her minor child (RQ-0506-JC)


Dear Mr. Alanis:

        Your predecessor in office requested our opinion as to whether a parent has an unrestricted
right of access to the school counseling records of his or her minor child. The question arises
because of an apparent conflict between section 26.004 of the Education Code, which grants to a
parent access “to all written records of a school district concerning the parent’s child,” and section
611.0045 of the Health and Safety Code, which authorizes a mental health professional, under
certain circumstances, to deny access to a patient’s record “if the professional determines that
release . . . would be harmful to the patient’s physical, mental, or emotional health.” In addition,
federal law generally grants to a parent a right of access to all “education records” concerning his
or her child. We conclude that only under very narrow and unusual circumstances may such records
be withheld from the parent.

        Section 26.004 of the Education Code provides, in relevant part:

                     A parent is entitled to access to all written records of a school
                district concerning the parent’s child, including:




                        (5)     counseling   records;

                        (6)     psychological   records;




                        (9)     teacher and counselor evaluations;   ....

TEX.EDUC.CODEANN. 8 26.004 (Vernon 1996). This statute requires that a school district provide
access to a child’s parent of “all written . . . counseling records.” See also TEX.FAM. CODEANN. 9
153.073(a)(2) (V emon 1996) (“Unless limited by court order, a parent appointed as a conservator
of a child has at all times the right . . . of access to medical, dental, psychological, and educational
records of the child.“).
Mr. Felipe T. Alanis   - Page 2                  (JC-0538)




        On the other hand, you suggest that section 611.0045 of the Health and Safety Code may,
under particular circumstances, permit a school counselor to deny such records to the parent. That
statute provides, in relevant part:

                    (a) Except as otherwise provided by this section, a patient is
               entitled to have access to the content of a confidential record made
               about the patient.

                    (b) The professional may deny access to any portion of a record
               if the professional determines that release of that portion would be
               harmful to the patient’s physical, mental, or emotional health.

                    (c) If the professional denies access to any portion of a record, the
               professional     shall give the patient a signed and dated written
               statement that having access to the record would be harmful to the
               patient’s physical, mental, or emotional health and shall include a
               copy of the written statement in the patient’s records. The statement
               must specify the portion of the record to which access is denied, the
               reason for denial, and the duration of the denial.




                   (e) If a professional denies access to a portion of a confidential
               record, the professional shall allow examination and copying of the
               record by another professional if the patient selects the professional
               to treat the patient for the same or a related condition as the
               professional denying access.

TEX.HEALTH& SAFETYCODEANN. 4 611.0045 (Vernon Supp. 2002). “Professional”                   is defined as:

                             (A)   a person authorized to practice medicine in any state
               or nation;

                            (B) a person licensed or certified by this state to
               diagnose, evaluate, or treat any mental or emotional condition or
               disorder; or

                             (Cl a person        the patient reasonably    believes    is
               authorized,   licensed, or certified as provided by this subsection.

Id. §611.001(2)(V emon 1992). The term “patient” means “aperson who consults or is interviewed
by a professional for diagnosis, evaluation, or treatment of any mental or emotional condition or
disorder, including alcoholism or drug addiction.” Id. tj 6 11 .OOl(1).
Mr. Felipe T. Alanis    - Page 3                 (JC-0538)




         Section 611.004 states that “[a] professional may disclose confidential              information
only . . . to a person who has the written consent of the patient, or a parent if the patient is a minor.”
Id. 8 611.004(a)(4) (V emon Supp. 2002). InAbrams v. Jones, 35 S.W.3d 620 (Tex. ZOOO),the Texas
Supreme Court held that, “[blecause subsection (b) [of section 611.0045] may limit a patient’s rights
to his or her own records, subsection (b) can also limit a parent’s or third party’s right to a patient’s
records when the third party or parent stands in the patient’s stead.” Abrams, 35 S.W.3d at 626.
Furthermore, “[i]f a professional does deny a parent access to part of a child’s records, the parent has
recourse under section 611.0045(e). . . . First, the professional denying access must allow
examination and copying of the record by another professional selected by the parent acting on
behalf of the patient to treat the patient for the same or a related condition. Second, a parent denied
access to a child’s records has judicial recourse.” Id. (citations omitted) (citing section 611.005(a)
which provides that “[a] person aggrieved by the improper disclosure of or failure to disclose
confidential communications       or records in violation of this chapter may petition the district court
of the county in which the person resides for appropriate relief, including injunctive relief’). See
TEX.HEALTH& SAFETYCODEANN. 9 611.005 (Vernon Supp. 2002). Thus, on the one hand, section
26.004 of the Education Code grants a parent access to all school “counseling records” regarding his
or her child. TEX. EDUC. CODE ANN. 8 26.004 (Vernon 1996). On the other hand, under section
611.0045 of the Health and Safety Code, a “professional” may deny such access if he or she
“determines that release . . . would be harmful to the patient’s physical, mental, or emotional health.”
TEX. HEALTH& SAFETYCODEANN. 4 611.0045 (Vernon Supp. 2002).


         Before we attempt to reconcile these statutes, we note that section 611.0045 does not
necessarily apply to every individual designated a “school counselor.” We must consequently
inquire into the nature of that designation.

         Chapter 21 of the Education Code creates the State Board for Educator Certification (the
“Board”), whose duty it is to “regulate and oversee all aspects of the certification, continuing
education, and standards of conduct of public school educators.” TEX.EDUC.CODEANN. 8 2 1.03 1
(Vernon 1996). The Board is required to “propose rules that,” inter alia, “specify the classes of
educator certificates to be issued, including emergency certificates,” and “specify the requirements
for the issuance and renewal of an educator certificate.” Id. 9 2 1.041(b)(2), (4). In addition, “[tlhe
board shall propose rules establishing the training requirements a person must accomplish to obtain
a certificate, enter an internship, or enter an induction-year program,” and “shall specify the
minimum academic qualifications required for a certificate.” Id. 8 2 1.044. Rules adopted by the
Board must, in general, be approved by the State Board of Education. Id. 8 21.042.

        With regard to school counselors, the Board has adopted specific requirements:

                     These specific requirements are applicable in addition to the
                undergraduate    criteria outlined in Subchapter G of this chapter
                (relating to Certification Requirements for Classroom Teachers).
Mr. Felipe T. Alanis   - Page 4                  (JC-0538)




                       (1) The guidance program (at least three semester hours).
               This area provides an understanding of the principles, philosophy,
               organization, and services of the guidance program.

                        (2) The pupil served (at least six semester hours). This area
               is devoted to intensive study that develops an understanding of the
               physical, intellectual, social, and emotional development of children
               and youth, and the influences           of the school program on
               development.

                       (3) Resource areas (at least 2 1 semester hours).

                           (A) The preparation program       shall help the prospective
               counselor achieve a balanced program          of teacher education by
               giving attention to related resource areas.   The amount of emphasis
               given to an area shall depend on the          student’s undergraduate
               preparation and experience.

                           (B) These advanced level studies are not necessarily
               represented by a sequence of semester hour courses. They are
               planned programs to meet the needs of the individual student. They
               are intended to ensure professional competence.

                           (C) Upon completion of the program, the prospective
              counselor shall have developed skills in guidance techniques that
              assure an ability to use the instruments of measurement          and
              evaluation necessary for understanding, appraising, and counseling
              individuals and groups. The student shall be skilled in the use of
              occupational and educational information and materials appropriate
              for the guidance of youths. Also, the student shall have developed,
              through study and supervised practice, an ability to work with
              groups of youths and adults and to counsel with individuals.

                       (4) The certificate.   The counselor certificate shall require:

                           (A)    a valid provisional or standard teaching certificate;
              and

                          (B) three creditable years, as defined in Subchapter Y
              of this Chapter (relating to Definitions), of classroom teaching
              experience.
Mr. Felipe T. Alanis   - Page 5                  (JC-0538)




19 TEX.ADMIN. CODE 8 230.307 (2001). It is significant, however, that these rules do not require
an individual designated a “school counselor” to obtain any other professional license issued by the
State of Texas.

         Chapter 503 of the Occupations Code applies to a “licensed professional counselor,” which
is defined as “a person who holds a license issued under this chapter” and who:

                           (A) represents the person to the public by any title or
               description of services incorporating the words “licensed counselor”
               and offers to provide professional counseling services to any
               individual, couple, family, group, or other entity for compensation,
               implying that the person offering the services is licensed and trained,
               or expert in counseling; or

                           (B)    engages in any practice of counseling.

TEX. Oct. CODEANN.8 503.002(4) (V emon 2002) (emphasis added). The “practice of professional
counseling”   is defined as “the application     of mental health, psychotherapeutic,       and human
development   principles to:

                       (1) facilitate human development        and adjustment    through
               life;

                       (2) prevent, assess, evaluate, and treat mental, emotional, or
               behavioral disorders and associated distresses that interfere with
               mental health;

                       (3) conduct assessments     and       evaluations   to   establish
               treatment goals and objectives; and

                       (4) plan, implement, and evaluate treatment         plans using
               counseling treatment interventions that include:

                           (A)    counseling;

                           (B)    assessment;

                           (C)    consulting;   and

                           (D)    referral.

Id. 5 503.003(a). Moreover, to qualify for a license under chapter 503 of the Occupations Code,
a person must have a master’s or doctoral degree in counseling or a related field, complete 36
months or 3,000 hours of supervised experience working in a counseling setting, and meet other
Mr. Felipe T. Alanis   - Page 6                  (JC-0538)




rigorous requirements set forth in section 503.302 of the Occupations Code. See id. 8 503.302.
Although section 503.05 1 states that “[tlhis chapter does not apply to an activity, service, or use of
an official title by a person employed as a counselor by a . . . public or private educational
institution if the person is performing counseling or counseling-related activities within the scope
oftheperson’s employment,” section 503.059 declares that “[a] person otherwise exempt under this
subchapter who obtains a license under this chapter is subject to this chapter to the same extent as
any other person licensed under this chapter.” Id. $4 503.05 1, .059.

         It cannot reasonably be argued that a person who is merely certified as a “school counselor”
by the State Board for Educator Certification is “a person licensed or certified by this state to
diagnose, evaluate, or treat any mental or emotional condition or disorder.” If an individual holds
both a “school counselor” certification and a license as a “professional counselor,” he or she may
be entitled to claim the benefit of section 611.0045 of the Health and Safety Code. If the person
holds onZy a certificate from the Board designating him or her as a “school counselor,” the person
is not so entitled.

         On the other hand, it seems clear that a “licensed professional counselor” fits within the
definition of “professional” for purposes of section 6 11 .OO1 of the Health and Safety Code, as “a
person licensed or certified by this state to diagnose, evaluate, or treat any mental or emotional
condition or disorder.” Thus, if a person licensed as a “professional counselor” in the State of
Texas serves as a “school counselor,” he or she may be entitled, under section 611.0045, to deny
access to the parent of a student’s counseling records if he or she “determines that release . . . would
be harmful to the [student’s] physical, mental, or emotional health.”

         As to those individuals      who are both certified school counselors          and licensed
“professionals” under chapter 611 of the Health and Safety Code, we must attempt to reconcile
section 26.004 of the Education Code, which grants to a parent access to all “written . . . counseling
records,” with subsection 611.0045(b) of the Health and Safety Code, which permits a
“professional,” as defined therein, to deny such access. Rules of statutory construction require that
statutes be harmonized if there is any reasonable way to do so. See La Sara Grain Co. v. First Nat ‘I
Bank, 673 S.W.2d 558,565 (Tex. 1984); Acker v. Tex. Water Comm ‘n, 790 S.W.2d 299,301 (Tex.
1990). In our view, these two seemingly conflicting statutes may be harmonized by construing
section 6 11.0045 as an exception to section 26.004, in the relatively narrow circumstance in which
the school counselor also happens to fall within the definition of “professional” in section 611 .OOl
of the Health and Safety Code. The result is that, under Texas law, a parent has an unrestricted
access to all written counseling records regarding his or her child, except when the records are those
created by a “professional” as defined in section 6 11 .OO1.

        We must also address the Federal Family Educational and Privacy Rights Act of 1974, often
referred to as the Buckley Amendment.    That statute provides, in relevant part:

                        (a)(l)(A) No funds shall b e made available under any
                applicable program to any educational agency or institution which
                has a policy of denying, or which effectively prevents, the parents of
Mr. Felipe T. Alanis   - Page 7                 (JC-0538)




                students who are or have been in attendance at a school of such
                agency or at such institution, as the case may be, the right to inspect
                and review the education records of their children.

20 U.S.C. 9 1232g(a)(l)(A) (1994). “Education records” are defined as “those records, files,
documents, and other materials which - (i) contain information directly related to a student; and (ii)
are maintained by an educational agency or institution or by a person acting for such agency or
institution.”   Id. 8 1232g(a)(4)(A).     The term does not include, inter alia, “(i) records of
instructional, supervisory, and administrative personnel and educational personnel ancillary thereto
which are in the sole possession of the maker thereof and which are not accessible or revealed to
any other person except a substitute.” Id. 8 1232g(a)(4)(B).       Regulations adopted under this
provision have slightly modified this exception:

                Education   records.




                    (b) The term does not include:

                        (1) Records that are kept in the sole possession of the maker,
                are used only as a personal memory aid, and are not accessible or
                revealed to any other person except a temporary substitute for the
                maker of the record.

34 C.F.R. 8 99.3 (2001).

         If an educational institution under 20 U.S.C. 8 1232g “wishes to continue receiving federal
funding, it must permit its students [or parent or guardian if the student is under the age of 18-j to
inspect and review their education records.” Tex. Att’y Gen. ORD-431 (1985) at 2. See also Tex.
Att’y Gen. Op. No. JM-154 (1984) (p rivate school may lose federal funds if it fails to accord
inspection rights under Family Educational and Privacy Rights Act). Thus, to the extent a school
district receives federal funding, the Buckley Amendment is paramount in the matter of parental
access to education records of a minor child. It is clear that, under federal law, a public school that
receives federal funds may withhold counseling records from a parent of a minor student only if
those records “are kept in the sole possession of’ the counselor, “are used only as a personal
memory aid, and are not accessible or revealed to any other person except a temporary substitute”
for the counselor. See 34 C.F.R. 5 99.3 (2001).

         We may now summarize our answer to your question. Generally, all student records are
available to parents. Because federal law, to the extent a school district receives federal funding,
is paramount in the matter of parental access to education records of a minor child, a public school
may withhold counseling records from a parent only if the records are kept in the sole possession
of the counselor, are used only as the counselor’s personal memory aid, and are not accessible or
revealed to any other person except a temporary substitute for the counselor.            Within this
Mr. Felipe T. Alanis    - Page 8                  (JC-0538)




circumscribed     category, state law permits the counselor to withhold the records only if the
counselor is a “professional,” as defined in section 611 .001(2) of the Health and Safety Code, and
further, if the counselor “determines that release” of such record “would be harmful to the patient’s
physical, mental, or emotional health.” If the counselor does not fall within the category of licensed
professional under section 611 .OOl of the Health and Safety Code, section 26.004 of the Education
Code prevails, and the parent “is entitled to access to all written records” of the school district
“concerning the parent’s child, including . . . counseling records.”

        Finally, we note that section 261.101 of the Family Code provides that “[a] person having
cause to believe that a child’s physical or mental health or welfare has been adversely affected by
abuse or neglect by any person shall immediately make a report as provided by this subchapter.”
TEX. FAM. CODEANN. 4 261.101(a) (Vernon Supp. 2002). Subsection (b) thereof declares:


                     If a professional has cause to believe that a child has been abused
                or neglected or may be abused or neglected, or that a child is a
                victim of an offense under Section 21.11, Penal Code, and the
                professional has cause to believe that the child has been abused as
                defined by Section 26 1.OO1, the professional shall make a report not
                later than the 48th hour after the hour the professional first suspects
                that the child has been or may be abused or neglected or is a victim
                of an offense under Section 2 1.11, Penal Code. A professional may
                not delegate to or rely on another person to make the report. . . .

Id. 5 261.101(b). “Professional” is defined for purposes of subsection (b) as “an individual who
is licensed or certified by the state or who is an employee of a facility licensed, certified, or operated
by the state and who, in the normal course of official duties or duties for which a license or
certification is required, has direct contact with children. The term includes teachers, nurses,
doctors, day-care employees, employees of a clinic or health care facility that provides reproductive
services, juvenile probation officers, and juvenile detention or correctional officers.”                Id.
Furthermore, “[t]he requirement to report” under section 26 1.10 1 “applies without exception to an
individual whose personal communications may otherwise be privileged, including an attorney, a
member of the clergy, a medical practitioner, a social worker, a mental health professional, and an
employee of a clinic or health care facility that provides reproductive services.” Id. tj 261.101 (c).
It is clear that, because any school counselor is necessarily “certified by the state,” the requirements
of section 261.101 apply to any school counselor.
Mr. Felipe T. Alanis   - Page 9               (JC-0538)




                                       SUMMARY

                        Generally, all student records are available to parents. Only
               under very narrow and unusual circumstances may a minor child’s
               school counseling records be withheld from a parent. Under the
               Federal Family Educational and Privacy Rights Act, a public school
               may withhold a minor child’s counseling records from a parent only
               if the records are kept in the sole possession of the counselor, are
               used only as the counselor’s personal memory aid, and are not
               accessible or revealed to any other person except a temporary
               substitute for the counselor. Within this circumscribed category,
               state law permits the counselor to withhold a minor child’s records
               only if the counselor is a “professional,” as defined in section
               611 .001(2) of the Health and Safety Code, and further, if the
               counselor “determines that release” of such record “would be
               harmful to the patient’s physical, mental, or emotional health.” If
               the counselor does not fall within the category of licensed
               professional under section 611 .001(2) of the Health and Safety
               Code, section 26.004 of the Education Code prevails, and the parent
               “is entitled to access to all written records” of the school district
               “concerning the parent’s child, including . . . counseling records.”




                                              Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee